                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                      101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                                 BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                   (410) 962-7810
                                                                                               Fax: (410) 962-2577
                                                                                        MDD_DLBChambers@mdd.uscourts.gov



                                                           January 16, 2020

      LETTER TO COUNSEL

              RE:     Patricia F. v. Commissioner, Social Security Administration
                      Civil No. DLB-17-2281
      Dear Counsel:

             Theodore A. Melanson, Esq. has filed a motion for attorney’s fees pursuant to the Social
      Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of Plaintiff before
      this Court. ECF 25. In response, the Commissioner asked this Court to consider whether Mr.
      Melanson’s requested amount constitutes a reasonable fee. ECF 26. No hearing is necessary. See
      Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr. Melanson’s motion for
      attorney’s fees is GRANTED.

              This Court awarded Mr. Melanson a total of $5,200.00 for 28.00 hours worked on
      Plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
      § 2412. ECF 24. Plaintiff subsequently received an Award Notice, which indicates that
      $20,447.25 has been withheld for attorney’s fees.1 ECF 25-2 at 5. On November 21, 2019, Mr.
      Melanson filed a Motion in this Court, seeking $20,447.25 in attorney’s fees (less $6,000.00
      already paid in administrative fees). ECF 25. Mr. Melanson has agreed to reimburse Plaintiff in
      the amount of fees previously received. Id.; see Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002);
      Stephens ex rel. R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

              The Act authorizes a reasonable fee for successful representation before this Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
      a court must nevertheless perform an “independent check, to assure that they yield reasonable
      results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
      attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
      reviewing court may properly consider the “character of the representation and the results the
      representative achieved.” Id. at 808. Importantly, the Supreme Court acknowledged that a
      contingent fee agreement would not result in a reasonable fee if the fee constituted a “windfall” to
      the attorney. Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts
      may require the attorney to provide a record of hours spent working on the case and the attorney’s
      typical hourly billing charge. Id.

      1
       The Commissioner acknowledges that the Notice of Award does not specify the amount of Plaintiff’s past due
      benefits and does not contest that $20,447.25 is 25% of Plaintiff’s award. ECF 26 at 1-2.
Patricia F. v. Commissioner, Social Security Administration
Civil No. DLB-17-2281
January 16, 2020
Page 2


        Here, Mr. Melanson and Plaintiff entered into a contingent fee agreement, by which
Plaintiff agreed to pay Mr. Melanson twenty-five percent of all retroactive benefits to which she
might become entitled. ECF 22-3. In his previous motion for attorney’s fees pursuant to the
EAJA, Mr. Melanson submitted itemized reports documenting 28.00 chargeable hours he
expended before this Court in Plaintiff’s case. ECF 22-7 (listing a total of 28.50 hours, 0.50 of
which were spent on clerical and administrative tasks marked “NO CHARGE”). If Mr. Melanson
receives the full amount of fees he requests, his fee for representation before this Court will
effectively total $515.97 per hour. Therefore, Mr. Melanson must show that an effective rate of
$515.97 per hour is reasonable for the services he rendered. See Gisbrecht, 535 U.S. at 807.

        Notably, Mr. Melanson’s typical hourly billing rate is $300.00, ECF 22-6 ¶ 6, which is also
the top hourly rate that is presumptively reasonable for attorneys of his experience level pursuant
to the fee guidelines appended to the Local Rules of this Court.2 Courts in the Fourth Circuit
have approved contingency fee agreements that produce much higher hourly rates in successful
Social Security appeals. See, e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490
(E.D.N.C. July 2, 2013) (approving contingency fee agreement with hourly rate of $1,043.92);
Claypool v. Barnhart, 294 F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee
agreement with hourly rate of $1,433.12); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-
10-2160 (D. Md. July 7, 2016) (unpublished) (approving contingency fee agreement with hourly
rate of $1,028.14). This Court has routinely approved a higher hourly rate for Mr. Melanson. See
Makeita H. v. Comm’r, Soc. Sec. Admin., No. SAG-17-1643 (D. Md. Aug. 2, 2019); Craig C. v.
Comm’r, Soc. Sec. Admin., No. SAG-17-2782 (D. Md. May 10, 2019); Dewain S. v. Comm’r, Soc.
Sec. Admin., No. SAG-17-0716 (D. Md. Jan. 11, 2019). Thus, the requested fee in this case is
reasonable and should be approved.

       For the reasons set forth herein, this Court GRANTS Mr. Melanson’s motion seeking
attorney’s fees, ECF 25. This Court will award Mr. Melanson attorney’s fees totaling $14,447.25.
Mr. Melanson is directed to reimburse to Plaintiff the fees he received pursuant to the EAJA.

      Despite the informal nature of this letter, it should be flagged as an opinion.                       An
implementing order follows.

                                                       Sincerely yours,

                                                                   /s/

                                                       Deborah L. Boardman
                                                       United States Magistrate Judge
2
  Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App. B (D. Md. 2018). Currently, Mr. Melanson has over five years of
experience, ECF 22-6, and the presumptively reasonable hourly rate for attorneys admitted to the bar for
five to eight years is between $165.00 and $300.00, Loc. R. App. B (D. Md. 2018).
